Exhibit 10.37
 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CONVERTIBLE
PROMISSORY NOTE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  ANY TRANSFEREE OF THIS CONVERTIBLE
PROMISSORY NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING
SECTIONS 7(c)(iii) HEREOF.  THE PRINCIPAL AMOUNT REPRESENTED BY THIS CONVERTIBLE
PROMISSORY NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
7(c)(iii) OF THIS CONVERTIBLE PROMISSORY NOTE.
 


CONVERTIBLE PROMISSORY NOTE AND LOAN AGREEMENT


$2,000,000
May 16, 2011



FOR VALUE RECEIVED, the undersigned, Net Element, Inc., a Delaware corporation
("Net Element"), hereby promises, as of April 27, 2011 (the “Effective Date”),
to pay to Enerfund, LLC, a Florida limited liability company (“Enerfund”), at
1450 S. Miami Avenue, Miami, Florida, the principal sum of TWO MILLION DOLLARS
($2,000,000) (as reduced pursuant to the terms hereof pursuant to conversion or
otherwise, the "Loan Amount"), together with interest on the unpaid principal
balance thereof, from and after the date hereof at the times and upon the terms
and conditions sets forth herein (the “Interest”).


1.           Loan. Net Element hereby agrees to borrow from Enerfund, and
Enerfund hereby agrees to make a loan in the Loan Amount to Net Element in
accordance with the provisions hereof.  This loan shall be evidenced by this
Convertible Promissory Note and Loan Agreement (this "Note").
 
2.           Funding of Loan.  On and after the Effective Date, Enerfund will
disburse the Loan Amount by one or more wire transfers of immediately available
funds to Net Element.  The date upon which such wire transfer is completed will
be a “Funding Date.”
 
(a)               Net Element funding instructions: bank wire using Bank of
America Direct banking system wire template.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)               Purpose of Funding.  Net Element shall use the Loan Amount for
working capital and acquisitions.
 
3.           Interest.  From the Funding Date the Loan Amount shall accrue
Interest at the rate of 5% per annum and shall be repaid on the Maturity Date
(as defined below).
 
4.           Loan Repayment. Net Element shall repay the Loan Amount, and any
interest accrued and unpaid thereon on the third anniversary of the Effective
Date (subject to acceleration in accordance with the terms hereof, the “Maturity
Date”).  Net Element shall be entitled to prepay the Loan Amount fully or
partially at any time without penalty or charge; provided that any such
prepayment amount shall be applied first to the payment of any interest accrued
on the Loan Amount and outstanding by the date of such prepayment and second to
the repayment of the Loan Amount.
 
5.           Collateral.  None.
 
6.           Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” under this Loan Agreement:
 
(a)           Voluntary Bankruptcy or Insolvency Proceedings.  Net Element
shall: (i) apply for or consent to the appointment of a receiver, trustee,
liquidator, or custodian of itself or of all or a substantial part of its
property, (ii) admit in writing its inability, to pay its debts generally as
they mature, (iii) make a general assignment for the benefit of any of its
creditors, (iv) be dissolved or liquidated in full or in part, (v) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or
 
(b)           Involuntary Bankruptcy or Insolvency Proceedings.  Net Element
seeks the appointment of a receiver, trustee, liquidator, or custodian of Net
Element or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization, or
other relief with respect to Net Element or the debts thereof under any
bankruptcy, insolvency, or other similar law or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of commencement; or
 
(c)           Failure to Pay Loan Amount or Interest when Due.  Net Element
fails to pay the Loan Amount and/or accrued interest when due and payable
(whether on the Maturity Date or due to an Event of Default) or and such failure
continues for sixty (60) calendar days from the date of such failure.
 
Upon occurrence of any Event of Default, Enerfund may accelerate repayment of
the Loan Amount (in which case the entire unpaid balance of the Loan Amount,
together with all accrued and unpaid interest thereon, shall become immediately
due and payable without demand or notice) and may take any actions to obtain
repayment of principal, interest and costs associated with any collection
effort.
 
 
2

--------------------------------------------------------------------------------

 
 
7.          Conversion.  This Note shall be convertible into shares of Net
Element’s common stock, par value $0.001 per share (the "Common Stock"), on the
terms and conditions set forth in this Section 7.
 
(a)           Conversion Right.  At any time or times on or after the date
hereof, the Enerfund shall be entitled to convert any portion of the outstanding
and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of Common Stock in accordance with Section 7(c), at the
Conversion Rate (as defined below).  Net Element shall not issue any fraction of
a share of Common Stock upon any conversion.  If the issuance would result in
the issuance of a fraction of a share of Common Stock, Net Element shall round
such fraction of a share of Common Stock up to the nearest whole share.  Net
Element shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
 
(b)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 7(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the "Conversion Rate").
 
(i)           "Conversion Amount" means the portion of the Loan Amount to be
converted, redeemed or otherwise with respect to which this determination is
being made.
 
(ii)           "Conversion Price" means, as of any Conversion Date (as defined
below) or other date of determination, $0.11 (which was the closing price of
shares of Common Stock on March 12, 2011), subject to adjustment as provided
herein.
 
(c)           Mechanics of Conversion.
 
(i)           Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a "Conversion Date"), Enerfund shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit A (the "Conversion Notice") to Net Element and (B) if
required by Section 7(c)(iii), surrender this Note to a common carrier for
delivery to Net Element as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction).  On or before the first (1st) business bay following the
date of receipt of a Conversion Notice, Net Element shall transmit by facsimile
or electronic mail a confirmation of receipt of such Conversion Notice to
Enerfund and the transfer agent of Net Element.  On or before the second (2nd)
business day following the date of receipt of a Conversion Notice (the "Share
Delivery Date"), Net Element shall (X) provided that the transfer agent of Net
Element is participating in the DTC Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which Enerfund shall
be entitled to Enerfund’s or its designee’s balance account with DTC through its
Deposit Withdrawal Agent Commission system or (Y) if the transfer agent of Net
Element is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver to the address as specified in the Conversion Notice,
a certificate, registered in the name of Enerfund or its designee, for the
number of shares of Common Stock to which Enerfund shall be entitled.  If this
Note is physically surrendered for conversion as required by Section 7(c)(iii)
and the outstanding Loan Amount of this Note is greater than the Loan Amount
portion of the Conversion Amount being converted, then Net Element shall, as
soon as practicable and in no event later than three (3) business days after
receipt of this Note and at its own expense, issue and deliver to the holder a
new Note representing the outstanding Principal not converted.  The Person or
Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           Net Element’s Failure to Timely Convert.  If Net Element shall
fail to issue a certificate to Enerfund or credit Enerfund’s balance account
with DTC for the number of shares of Common Stock to which Enerfund is entitled
upon conversion of any Conversion Amount on or prior to the date which is three
(3) business days after the Conversion Date, then (A) Net Element shall pay
damages to Enerfund in cash for each day of such Conversion Failure in an amount
equal to 3.0% of the product of (I) the sum of the number of shares of Common
Stock not issued to Enerfund on or prior to the Share Delivery Date and to which
Enerfund is entitled, and (II) the closing sale price of the shares of Common
Stock on the Share Delivery Date and (B) Enerfund, upon written notice to Net
Element, may void its Conversion Notice with respect to, and retain or have
returned, as the case may be, any portion of this Note that has not been
converted pursuant to such Conversion Notice; provided that the voiding of a
Conversion Notice shall not affect Net Element’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 7(c)(ii) or otherwise.
 
(iii)           Book-Entry.  Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, Enerfund shall not be required to physically surrender this Note to Net
Element unless (A) the full Conversion Amount represented by this Note is being
converted or (B) Enerfund has provided Net Element with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note.  Enerfund and Net Element shall
maintain records showing the Loan Amount and Interest converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to
Enerfund and Net Element, so as not to require physical surrender of this Note
upon conversion.
 
(d)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.
 
(i)           If Net Element at any time on or after the date hereof subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced.  If Net Element at any time on or after the
date hereof combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           If any event occurs of the type contemplated by the provisions of
this Section 7(d) but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then Net Element's board of
directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of Enerfund under this Note; provided that no such adjustment
will increase the Conversion Price as otherwise determined pursuant to this
Section 7(d).
 
(e)           Reservation of Authorized Shares.
 
(i)           Reservation.  Net Element shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for the
Note equal to 100% of the Conversion Rate with respect to the Conversion Amount
of each such Note as of the dated hereof.  So long as the Note is outstanding,
Net Element shall take all action necessary to reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the conversion of the Note, 100% of the number of shares of Common Stock as
shall from time to time be necessary to effect the conversion of the Note
(including accrued and unpaid Interest); provided that at no time shall the
number of shares of Common Stock so reserved be less than the number of shares
required to be reserved by the previous sentence (without regard to any
limitations on conversions) (the "Required Reserve Amount").
 
(ii)           Insufficient Authorized Shares.  If, at any time while the Note
remain outstanding, Net Element does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Note at least a number of shares of Common Stock
equal to the Required Reserve Amount (an "Authorized Share Failure"), then Net
Element shall reasonably promptly take actions necessary to increase Net
Element's authorized shares of Common Stock to an amount sufficient to allow Net
Element to reserve the Required Reserve Amount for the Note then outstanding.
 
8.          Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed entirely within such state.
 
9.           Arbitration.


(a)            The Parties hereby submit to the exclusive jurisdiction of the
American Arbitration Association (AAA). Any and all disputes and controversies
arising under, relating to or in connection with this Note shall be settled
exclusively by arbitration by a panel of one (1) arbitrator under the Commercial
Rules of the AAA and the appointing authority shall be the AAA. The English
language shall be used as the written and spoken language for the arbitration
and all matters connected with all references to arbitration.
 
(b)            Each Party hereby irrevocably waives any right it may have to
object to an action being brought in the AAA, to claim that the claim has been
brought in an inconvenient forum or to claim that the AAA does not have
exclusive jurisdiction, provided that proceedings may be brought in another
jurisdiction in order to enforce a judgment of the courts of the AAA.
 
 
5

--------------------------------------------------------------------------------

 
 
10.         Notices.  All notices, requests, demands, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered personally or by verifiable facsimile
transmission, unless such delivery is made on a day that is not a business day,
in which case such delivery will be deemed to be made on the next succeeding
business day and (ii) on the next business day after timely delivery to a
reputable overnight courier,  to the parties at the following addresses:
 
(a)            If to Enerfund, to:


ENERFUND, LLC
1450 S. Miami Ave
Miami, FL 33130
Attention:   Mike Zoi
Fax:    888-567-0701


or to such other Person or address as Enerfund shall furnish by notice to the
other parties in writing.


(b)           If to Net Element, to:


Net Element, Inc.
1450 S. Miami Ave
Miami, FL 33130
Attention: CFO
Fax:    305-358-7876


11.         Attorneys Fees.  In the event of a dispute between the parties, the
prevailing party shall be entitled to all reasonable attorneys’ fees and costs
incurred in connection with any trial, arbitration, or other proceeding as well
as all other relief granted in any suit or other proceeding.
 
12.         U.S. Dollar Denominated. Except where specifically provided
otherwise, all transactions herein shall be in U.S. Dollars.
 
13.         Entire Understanding. This Note contains the entire understanding
between the parties hereto and supersedes any and all prior agreements,
understandings, and arrangements relating to the subject matter hereof. No
amendment, modification or other change to, or waiver of any provision of, this
Note may be made unless such amendment, modification or change is set forth in
writing and is signed by each of the parties hereto.
 
14.         Counterparts. This Note may be executed in several counterparts,
each of which shall be deemed an original and all of which together shall
constitute the same agreement. This Note, once executed by a party, may be
delivered to the other party hereto by facsimile transmission.
 
15.         Assignment. Upon the transfer by Enerfund of the debt pursuant to
this Note or any portion thereof, the rights of Enerfund hereunder with respect
to the debt or portion thereof so transferred shall be assigned automatically to
the transferee thereof, and such transferee shall thereupon be deemed to be a
party to this Note as though an original signatory hereto, as long as: (i) Net
Element is, within a reasonable period of time following such transfer,
furnished with written notice of the name and address of such transferee, and
(ii) the transferee agrees in writing with Net Element to be bound by all of the
provisions hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
16.         Headings.  The headings in this Note are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
17.         Third Party Beneficiaries.  This Note is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
18.         Limitation of Interest.  In no event shall the amount of interest
due or payable hereunder exceed the maximum rate of interest allowed by
applicable law, as amended from time to time, and in the event any such payment
is paid by Net Element or received by Enerfund, then such excess sum shall be
credited as a payment of principal, unless Net Element shall notify Enerfund in
writing that Net Element elects to have such excess sum returned to it
forthwith.
 
19.         Successors and Assigns.  The terms and conditions of this Note shall
inure to the benefit of the respective heirs, successors, representatives and
assigns of the parties; provided that Net Element may not assign its interest in
or obligations under this Note without the prior written consent of Enerfund.
 
20.         Loss or Mutilation of Note.  Upon receipt by Net Element of evidence
reasonably satisfactory to Net Element of the loss, theft, destruction or
mutilation of this Note, in the case of loss, theft or destruction, or the
surrender and cancellation of this Note, in the case of mutilation, Net Element
shall execute and deliver to Enerfund a new promissory note in the exact form of
this Note.
 
[Signatures are on next page.]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Note as of the day and
year first above written.


NET ELEMENT, INC.
 
ENERFUND, LLC
                                                 
By: /s/ Jonathan New
 
By: /s/ Mike Zoi
 
Name: Jonathan New
 
Name: Mike Zoi
 
Title: CFO
 
Title: Managing Member
 







 
8

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF
NET ELEMENT, INC.
CONVERSION NOTICE


 
Reference is made to the Convertible Promissory Note (the "Note") issued to the
undersigned by Net Element, Inc., a Delaware corporation (the "Company").  In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock (as defined in the Note), as of the date
specified below.
 
Date of Conversion:
 
Aggregate Conversion Amount to be converted:
 
Please confirm the following information:
Conversion Price:
 
Number of shares of Common Stock to be issued:
 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
Issue to:
         
Facsimile Number:
 
Authorization:
 
By:
 
Title:
 
Dated:
 
Account Number:
 
  (if electronic book entry transfer)
 
Transaction Code Number:
 
  (if electronic book entry transfer)
 



 
 

--------------------------------------------------------------------------------

 